Citation Nr: 1045073	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-21 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for carcinoma 
of the prostate, status post radical prostatectomy.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that reduced the Veteran's 
disability rating from 100 percent to 40 percent for carcinoma of 
the prostate, status post radical prostatectomy.  In August 2007, 
the Veteran testified before the Board at a hearing held at the 
RO.  In December 2007, the Board remanded the claim for 
additional development. 

In a November 2008, the Board denied the claim. The appellant 
appealed the decision denying the claim to the United States 
Court of Appeals for Veterans Claims.  In a December 2009 Order, 
the Court remanded the claim to the Board for readjudication in 
accordance with a Joint Motion for Remand.

In May 2010, the Board notified the Veteran that the Judge before 
whom he had testified in August 2007 was no longer employed by 
the Board.  He was offered an additional opportunity to testify 
before the Board.  In a statement received later that month, the 
Veteran declined the opportunity for an additional hearing.

The issues of entitlement to service connection for a psychiatric 
disorder, to include anxiety and depression, and for fecal 
incontinence, both as secondary to the service-connected 
carcinoma of the prostate, status post radical prostatectomy, 
have been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).

With regard to the Veteran's claim for increased rating for 
carcinoma of the prostate, status post radical prostatectomy, it 
remains unclear to the Board whether the Veteran's current renal 
dysfunction is related to his prostate cancer.  In May 2009, the 
Veteran's VA nephrologist discussed with the Veteran that his 
chronic kidney disease was likely related to his longstanding 
hypertension and nephrosclerosis, and that his history of 
prostate cancer was also a contributing factor.  However, in 
October 2009, a VA examiner reviewed the Veteran's claims file 
and concluded that because there was no evidence that the 
Veteran's kidneys were damaged by the radiation he received to 
treat his prostate cancer, it was unlikely that his kidney 
disease was related to his prostate cancer.  It was more likely 
that his kidney disease was related to his hypertension.  In 
December 2009, the same VA examiner reviewed the May 2009 
treatment record and stated disagreement with the assessment that 
the Veteran's renal damage was secondary to his history of 
prostate cancer.  Therefore, it remains unclear to the Board 
whether the Veteran's history of prostate cancer has contributed 
to the Veteran's current renal dysfunction, and, if so, whether 
the renal dysfunction is considered to be a residual of his 
prostate cancer.  38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2010).  Accordingly, the Board finds that another VA examination 
is necessary in order to fairly adjudicate the claim.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, it appears as though the Veteran's voiding 
dysfunction has worsened.  The Veteran previously stated at July 
2005 and August 2007 hearings, and on VA examination in July 
2008, that he changed absorbent pad three times per day.  An 
October 2010 private medical examination, shows that due to the 
severity of the Veteran's urinary incontinence, he should be 
using no less than six absorbent pads per day.  Accordingly, 
because it appears that the Veteran's urinary incontinence may 
have worsened, a new examination is warranted.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

With regard to the Veteran's claim for a TDIU, the Veteran's 
representative has stated that the Veteran is unemployable due to 
his urinary incontinence.  On July 2008 VA examination, the 
Veteran reported that he had retired from his position as a 
security guard in 2006.  The record shows that the Veteran was 
awarded Social Security Disability for prostate malignancy 
beginning in June 2005. 

A TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  To date, this issue has not been 
considered by VA.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board observes that the Veteran has also raised claims for 
service connection for a psychiatric disability and for fecal 
incontinence secondary to his carcinoma of the prostate, status 
post radical prostatectomy.  The Board finds that the Veteran's 
service connection claims are inextricably intertwined with his 
increased rating and TDIU claims and that they must be considered 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Therefore, resolution of the claims on appeal, at this juncture, 
would be premature pending additional development.

Indeed, the Board observes that if service connection were 
established for a psychiatric disability and for fecal 
incontinence secondary to his carcinoma of the prostate, status 
post radical prostatectomy, depending on the rating assigned, the 
Veteran's disabilities might satisfy the schedular criteria set 
forth in 38 C.F.R. § 4.16(a).  On remand, VA also must consider 
whether a TDIU rating under the provisions of 38 C.F.R. § 4.16(b) 
is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination 
to determine the nature, extent, and severity 
of residuals of carcinoma of the prostate, 
status post radical prostatectomy, including 
any voiding dysfunction and renal 
dysfunction.  The examiner must review the 
claims folder and the report should note that 
review.  The examiner should provide the 
rationale for the opinions provided.  

a)  In assessing the severity of the 
Veteran's voiding dysfunction, the 
examiner should state whether the 
Veteran's urinary incontinence 
requires the changing of absorbent 
material more than four times per day.  

b)  With regard to the Veteran's renal 
dysfunction, the examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the 
Veteran's renal dysfunction is a 
residual of his prostate cancer.  The 
examiner should reconcile the opinion 
reached with the May 2009 VA treatment 
record and the October 2009 and 
December 2009 VA opinions.  

2.  Develop and adjudicate the Veteran's 
claims for service connection for a 
psychiatric disability and for fecal 
incontinence, claimed as secondary to 
carcinoma of the prostate, status post 
radical prostatectomy.

3.  Schedule the Veteran for an examination 
for the purpose of ascertaining the 
cumulative impact of his service-connected 
disabilities on his unemployability.  The 
examiner must review the claims folder and 
the report should note that review.

a)  The examiner should opine as to 
whether the Veteran's service-
connected disabilities, without 
consideration of his non-service-
connected disabilities, render him 
unable to secure or follow a 
substantially gainful occupation.

b)  If the Veteran's service-connected 
disabilities do not render him 
unemployable, the examiner should 
suggest the type or types of 
employment in which the Veteran would 
be capable of engaging with his 
current service-connected 
disabilities, considering his current 
skill set and educational background.

4.  Following the completion of the above 
development, if the Veteran's disabilities do 
not meet the threshold for consideration of a 
TDIU on a schedular basis, the Veteran's case 
should be forwarded to the Under Secretary 
for Benefits, or the Director of the 
Compensation and Pension Service, for 
consideration of the assignment of an 
extraschedular rating for TDIU.

5.  Then, readjudicate the claims for an 
increased rating for carcinoma of the 
prostate, status post radical prostatectomy, 
and for a TDIU rating.  If action remains 
adverse, issue a supplemental statement of 
the case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



